Case 2:20-cv-06531-DMG-RAO Document 19 Filed 06/14/21 Page 1 of 1 Page ID #:5518



    1

    2

    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10

   11   HOLLY RAMOS,                                Case No. CV 20-06531 DMG (RAO)
   12                       Petitioner,             ORDER ACCEPTING FINDINGS,
                                                    CONCLUSIONS, AND
   13          v.                                   RECOMMENDATIONS OF
                                                    UNITED STATES MAGISTRATE
   14   MICHAEL PALLARES, Warden,                   JUDGE
   15                       Respondent.
   16

   17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
   18   records and files herein, and the Magistrate Judge’s Report and Recommendation.
   19   The time for filing objections to the Report and Recommendation has passed, and no
   20   objections have been received. Accordingly, the Court accepts and adopts the
   21   findings, conclusions, and recommendations of the Magistrate Judge.
   22          IT IS ORDERED that the Petition is denied, and Judgment shall be entered
   23   dismissing this action with prejudice.
   24

   25   DATED: June 14, 2021
   26
                                                 DOLLY M. GEE
   27                                            UNITED STATES DISTRICT JUDGE
   28
